MEMORANDUM2
Michael Richard Taylor, a Hawaii state prisoner, appeals pro se the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 action against the Chairman of the Hawaii Paroling Authority, seeking injunctive relief prior to his parole revocation hearing. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal of a prisoner’s complaint pursuant to 28 U.S.C. *644§ 1915A. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000).
We affirm the order dismissing without leave to amend but without prejudice to filing a habeas corpus petition for the reasons stated in the magistrate judge’s Findings and Recommendation filed August 10, 1999, and adopted by the district court on September 15,1999.
We have not considered issues in the informal brief that were not raised in Taylor’s original complaint. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.